Citation Nr: 0823727	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 
2004, for assignment of a 100 percent rating for sickle cell 
anemia with acute chest syndrome.

2.  Entitlement to a separate rating for acute chest 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1978 until October 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified at an August 2007 hearing before the 
undersigned.  A transcript of that proceeding is associated 
with the claims folder.  


FINDINGS OF FACT

1.  An October 2002 rating decision denied a claim of 
entitlement to an increased rating for sickle cell anemia.

2.  In correspondence received August 19, 2004, the veteran 
again requested an increased rating for her sickle cell 
anemia.

3.  From the competent evidence of record, it is not 
factually ascertainable that an increase in disability 
occurred prior to August 19, 2004.  

4.  The veteran's 100 percent evaluation for sickle cell 
anemia contemplates disability of the major organs, including 
the lungs.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 19, 
2004, for the assignment of a 100 percent rating for sickle 
cell anemia have not been met. 38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2007).

2.  The criteria for assignment of a separate rating for 
acute chest syndrome or other respiratory disability have not 
been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.14, 38 C.F.R. § 4.117, 
Diagnostic Code 7714 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, regarding the claim of entitlement to a separate rating 
for acute chest syndrome, the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in April 
2005 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence. 

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence she 
needed to substantiate her claim of entitlement to an earlier 
effective date, as this is the premise of the claim.  It is 
therefore inherent in the claim that the veteran had actual 
knowledge of the effective date element of her claim.  In 
addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

There is no allegation from the veteran that he has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of her claim are of record, including testimony provided at 
an August 2007 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



Earlier Effective Date

In July 2002, the veteran requested an increased rating for 
her service-connected sickle cell anemia, which was then 
evaluated as 60 percent disabling.  An October 2002 rating 
decision continued the 60 percent evaluation.  The veteran 
did not appellant that determination and it became final.  
See 38 U.S.C.A. § 7105.  

In a communication received by the RO on August 19, 2004, the 
veteran again requested an increased rating for sickle cell 
anemia.  In a December 2004 rating decision, her evaluation 
was increased from 60 percent to 100 percent, effective 
August 19, 2004.  

The veteran contends that the assignment of the 100 percent 
rating for sickle cell anemia should be earlier than August 
19, 2004. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2007).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

In the present case, the veteran's most recent claim of 
entitlement to an increased rating for her sickle cell anemia 
was received by the RO on August 19, 2004. 

Because 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim, it is necessary to determine whether, sometime 
between August 19, 2003, and August 19, 2004, an increase in 
the veteran's sickle cell anemia became factually 
ascertainable.  To do so, the rating criteria for the 
disability at issue must be examined.  

The veteran's service-connected sickle cell anemia is 
evaluated pursuant to Diagnostic Code 7714.  Under Diagnostic 
Code 7714, a 60 percent rating applies where the evidence 
demonstrates sickle cell anemia with painful crises several 
times a year or with symptoms precluding other than light 
manual labor.  To be entitled to the next-higher 100 percent 
rating, the evidence must show repeated painful crises, 
occurring in skin, joints, bones, or any other major organs 
caused by hemolysis and sickling of red blood cells, with 
anemia, thrombosis and infarction, with symptoms precluding 
even light manual labor.  38 C.F.R. § 4.117. 

The medical evidence of record does not indicate that between 
August 19, 2003, and August 19, 2004, the veteran's sickle 
cell anemia was manifest by symptomatology most nearly 
approximating the 100 percent rating criteria ultimately 
assigned in the December 2004 rating decision.  

In reaching the above conclusion, the Board acknowledges VA 
clinical records showing painful crises in August 2003, 
November 2003and August 2004.  All crises involved bilateral 
leg pain.  The November 2003 crisis also involved complaints 
of shin and hip pain.  

The Board finds that the painful crises noted above are 
consistent with the criteria for a 60 percent evaluation, 
which contemplate painful crises several times per year.  As 
the medical records do not show anemia, thrombosis or 
infarction associated with the August 2003, November 2003 and 
August 2004 crises, they are not found to more nearly 
approximate the 100 percent rating.  Further, the competent 
evidence does not demonstrate that between August 19, 2003, 
and August 19, 2004 the veteran's sickle cell anemia symptoms 
precluded even light manual labor.  Based on the foregoing, 
the Board concludes that an increase in the veteran's sickle 
cell anemia was not factually ascertainable during the period 
in question.  Therefore, the provisions of 38 C.F.R. 
§ 3.400(0)(2) cannot serve as a basis for an earlier 
effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
veteran's claim of entitlement to an increased rating for 
sickle cell anemia on August 19, 2004.  Thus, that date 
serves as the date of claim.  Although the evidence of record 
does not reveal an exact date upon which the entitlement 
arose, the Board notes that such information is not required 
in order to conclude that the August 19, 2004, date selected 
by the RO is the earliest possible effective date.  The 
reason for this is that, if the entitlement arose prior to 
August 19, 2004, then the date of claim would be the later of 
the two, and hence the correct effective date as provided by 
38 C.F.R. 
§ 3.400(b)(2).  Any evidence showing that the entitlement 
occurred after August 19, 2004, would not entitle the veteran 
to an earlier effective date.

The Board has also contemplated whether any evidence of 
record prior to August 19, 2004 could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, the Board remains mindful of the last 
final October 2002 rating decision denying entitlement to an 
increased rating for the veteran's service-connected sickle 
cell anemia.  Due to the finality of that decision, an 
effective date prior to October 2002 is not possible here.  
Accordingly, the question for consideration is whether any 
document of record received following the October 2002 
denial, but prior to August 19, 2004, could be construed as 
an informal claim.  

In consideration of the above, it is noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007). 

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to between the 
previous October 2002 denial but prior to August 19, 2004, 
indicating an intent to claim entitlement to an increased 
rating for sinusitis.  Therefore, assignment of an earlier 
effective date is not possible under 
38 C.F.R. § 3.155.

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that, if a formal claim for compensation has 
previously been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  

Here, the record contains numerous VA records demonstrating 
treatment for sickle cell anemia between the previous October 
2002 denial but and August 19, 2004, including three records 
of hospitalization for painful crises.  The earliest of these 
records was a hospitalization report that appears to indicate 
admission on August 26, 2003.  Such report meets the 
requirements of 38 C.F.R. § 3.157(b)(1).  Consequently, the 
date of claim should be considered August 26, 2003.  However, 
this still fails to enable an earlier effective date because 
the standard is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(0).  As already explained, there 
is no demonstration that entitlement arose at any time prior 
to August 19, 2004.  Therefore, that effective date remains 
appropriate here.  

In sum, there is no support for an award of a 100 percent 
rating for sickle cell anemia prior to August 19, 2004.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Separate Rating for Acute Chest Syndrome

The veteran is currently service connected for sickle cell 
anemia with acute chest syndrome, which is evaluated as 100 
percent disabling.  She contends that she is entitled to a 
separate evaluation for her acute chest syndrome.

It is noted that, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2007) (the evaluation of the same 
disability under various diagnoses is to be avoided).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

Again, a 100 percent rating for sickle cell anemia under 
Diagnostic Code 7714 contemplates repeated painful crises, 
occurring in skin, joints, bones, or any other major organs 
caused by hemolysis and sickling of red blood cells, with 
anemia, thrombosis and infarction, with symptoms precluding 
even light manual labor.  Because the criteria for a 100 
percent rating under Diagnostic Code 7714 contemplate 
disability of the "major organs," of which the lungs is 
one, the Board determines that assignment of a separate 
rating for respiratory symptoms would constitute 
impermissible pyramiding, contrary to 38 C.F.R. § 4.14.  

The Board acknowledges the veteran's complaints of severe 
breathing difficulties as described at her August 2007 
hearing before the undersigned.  She also indicated that a 
physician told her she had a lung condition separate from her 
sickle cell anemia.  However, a lay person's account of what 
a physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In any event, 
even if her respiratory symptoms could be found to constitute 
a disability separate from sickle cell anemia, this fact 
alone would not allow for assignment of a separate rating.  
Indeed, as set forth under Esteban, assignment of a separate 
rating would still not appropriate where the same symptoms 
are already accounted for in the presently assigned 
evaluation.  Here, disability of the major organs, including 
the lungs, is already considered under Diagnostic Code 7714.  

In sum, there is no basis for assignment of a separate rating 
for a respiratory disability in this case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

An effective date earlier than August 19, 2004 for assignment 
of a 100 percent rating for sickle cell anemia with acute 
chest syndrome is denied.

Entitlement to a separate rating for acute chest syndrome is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


